Exhibit 21.1 SUBSIDIARIES OF THE COMPANY As of January 29, 2011 Legal Entity Name Jurisdiction of Incorporation Borders Direct, LLC Virginia Borders Fulfillment, Inc. Delaware Borders, Inc. Colorado Borders International Services, Inc. Michigan Borders/JGE Joint Venture, LLC Michigan Borders Online, Inc. Colorado Borders Online, LLC Delaware Borders Properties, Inc. Delaware BGI (UK) Limited U.K. BGP (UK) Limited U.K. Borders Superstores (UK) Limited U.K. Borders Bookstore (M) SDN.BHD Malaysia BGI Franchise PTY LTD. Australia
